

Exhibit 10.4
Employment Agreement
This Employment Agreement (this “Agreement”) is made as of July 6, 2019 by and
between Scientific Games Corporation, a Nevada corporation (the “Company”), and
Matthew Wilson (“Executive”).
WHEREAS, the Company and Executive wish to enter into this Agreement setting
forth terms and conditions of Executive’s employment.
NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows.
1.Employment; Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment with the Company, in accordance with and subject to
the terms and conditions set forth in this Agreement. This term of employment of
Executive under this Agreement (the “Term”) shall be the period commencing on
the third (3rd) business day after the Executive’s non-competition obligations
to his current employer expire (the “Employment Start Date”) and continuing for
four (4) years thereafter, as may be extended in accordance with this Section 1
and subject to earlier termination in accordance with Section 4. The Term shall
be extended automatically without further action by either party by one (1)
additional year (added to the end of the Term), and then on each succeeding
annual anniversary thereafter, unless either party shall have given written
notice to the other party prior to the date which is sixty (60) days prior to
the date upon which such extension would otherwise have become effective
electing not to further extend the Term, in which case Executive’s employment
shall terminate on the date upon which such extension would otherwise have
become effective, unless earlier terminated in accordance with Section 4.
Executive and Company agree that Executive will perform no business activities
for Company of any nature until his non-competition and non-solicitation
obligations to his current employer have expired and Executive covenants that he
will abide by all such obligations to his current employer. Furthermore, the
Company directs the Executive not to, and the Executive covenants that Executive
shall not, employ the trade secrets or proprietary information of any other
person, including but not limited to current and former employers, in connection
with Executive's employment by the Company without such person's written
authorization.
2.Position and Duties. During the Term, Executive will serve as Executive Vice
President and Group Chief Executive, Gaming of the Company and as an officer or
director of any subsidiary or affiliate of the Company if elected or appointed
to such positions, as applicable, during the Term. In such capacities, Executive
shall perform such duties and shall have such responsibilities as are normally
associated with such positions, and as otherwise may be assigned to Executive
from time to time. Subject to Section 4(e), Executive’s functions, duties and
responsibilities are subject to reasonable changes as the Company may in good
faith determine from time to time. Executive hereby agrees to accept such
employment and to serve the Company and its subsidiaries and affiliates to the
best of Executive’s ability in such capacities, devoting all of Executive’s
business time to such employment.
3.Compensation.
(a)Base Salary. During the Term, Executive will receive a base salary of seven
hundred and fifty thousand U.S. dollars (US$750,000) per annum (pro-rated for
any partial year), payable


--------------------------------------------------------------------------------



in accordance with the Company’s regular payroll practices and subject to such
deductions or amounts to be withheld as required by applicable law and
regulations or as may be agreed to by Executive. In the event that the Company,
in its sole discretion, from time to time determines to increase Executive’s
base salary, such increased amount shall, from and after the effective date of
such increase, constitute the “base salary” of Executive for purposes of this
Agreement.
(b)Incentive Compensation.  Executive shall have the opportunity annually to
earn incentive compensation (“Incentive Compensation”) during the Term in
amounts determined by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion in accordance with the applicable incentive
compensation plan of the Company as in effect from time to time (the “Incentive
Compensation Plan”). Under such Incentive Compensation Plan, Executive shall
have the opportunity annually to earn up to 75% of Executive’s base salary as
Incentive Compensation at “target opportunity” (“Target Bonus”) and up to 200%
of Executive’s Target Bonus opportunity as Incentive Compensation at “maximum
opportunity” on the terms and subject to the conditions of such Incentive
Compensation Plan (any such Incentive Compensation to be subject to such
deductions or amounts to be withheld as required by applicable law and
regulations or as may be agreed to by Executive). Executive’s 2020 Incentive
Compensation will be pro-rated based on the number of months he is employed by
the Company during 2020.
(c)Eligibility for Annual Equity Awards.  During the Term, Executive shall be
eligible to receive an annual grant of stock options, restricted stock units or
other equity awards with a grant date fair value equal to approximately 125% of
Executive’s base salary, as measured in accordance with the Company’s standard
practices of measuring equity value, and in accordance with the applicable plans
and programs of the Company for executives of the Company and subject to the
Company’s right to at any time amend or terminate any such plan or program, so
long as any such change does not adversely affect any accrued or vested interest
of Executive under any such plan or program. After the Employment Start Date,
Executive will be eligible for an annual equity award for 2020 but it will be
pro-rated based on the number of days he is employed by the Company during 2020.
(d)Expense Reimbursement. Subject to Section 3(f), during the Term the Company
shall reimburse Executive for all reasonable and necessary travel and other
business expenses incurred by Executive in connection with the performance of
Executive’s duties under this Agreement, on a timely basis upon timely
submission by Executive of vouchers therefor in accordance with the Company’s
standard policies and procedures.
(e)Employee Benefits. During the Term, Executive shall be entitled to
participate, without discrimination or duplication, in any and all medical
insurance, group health, disability, life insurance, accidental death and
dismemberment insurance, 401(k) or other retirement, deferred compensation,
stock ownership and such other plans and programs which are made generally
available by the Company to similarly situated executives of the Company in
accordance with the terms of such plans and programs and subject to the right of
the Company (or its applicable affiliate) to at any time amend or terminate any
such plan or program. Executive shall be entitled to paid time off, holidays and
any other time off in accordance with the Company’s policies in effect from time
to time.
(f)Taxes and Internal Revenue Code 409A. Payment of all compensation and
benefits to Executive under this Agreement shall be subject to all legally
required and customary withholdings. The Company makes no representations or
warranties and shall have no responsibility regarding the tax implications of
the compensation and benefits to be paid to Executive under this Agreement,
including under Section 409A of the Internal Revenue Code of 1986, as amended
(the
2





--------------------------------------------------------------------------------



“Code”), and applicable administrative guidance and regulations (“Section
409A”). Section 409A governs plans and arrangements that provide “nonqualified
deferred compensation” (as defined under the Code) which may include, among
others, nonqualified retirement plans, bonus plans, stock option plans,
employment agreements and severance agreements. The Company reserves the right
to pay compensation and provide benefits under this Agreement (including under
Section 3 and Section 4) in amounts, at times and in a manner that minimizes
taxes, interest or penalties as a result of Section 409A. In addition, in the
event any benefits or amounts paid to Executive hereunder are deemed to be
subject to Section 409A, Executive consents to the Company adopting such
conforming amendments as the Company deems necessary, in its reasonable
discretion, to comply with Section 409A (including delaying payment until six
(6) months following termination of employment). To the extent any payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Section 409A, such payments or other
benefits may be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payments or other benefits shall
be restructured, to the extent permissible under Section 409A, in a manner
determined by the Company that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due to Executive under
this Agreement constitute deferred compensation under Section 409A, any such
reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A.
(g)Sign-On Awards. As an incentive to join the Company, Executive will receive
the following awards (the “Sign-On Awards”):
(i)an award from the Company with a grant date fair value of $700,000 (the
“Start Date Sign-On Award”) under the SGC 2003 Incentive Compensation Plan, as
amended and restated (or any successor plan) (the “Plan”), pursuant to an award
agreement to be provided by the Company and entered into by and between Company
and Executive (the “Award Agreement”). The Award Agreement shall provide that
the Start Date Sign-On Award will vest immediately and may be provided in cash
or payable in shares of the Company’s Common Stock, or a combination thereof, at
the sole discretion of the Compensation Committee;
(ii)an award of time-vested restricted stock units from the Company with a grant
date fair value of $800,000 (the “Time-Vested Sign-On Equity Award”) under the
Plan pursuant to the Award Agreement. The Award Agreement shall provide that the
Time-Vested Sign-On Equity Award shall be comprised of restricted stock units,
vesting on the first anniversary of the Employment Start Date; and
(iii)an award of performance conditioned restricted stock units from the Company
with a grant date fair value of $2,000,000 (the “Performance Conditioned Sign-On
Equity Award”) under the Plan, pursuant to the Award Agreement. The Award
Agreement shall provide that the Performance Conditioned Sign-On Equity Award
shall be comprised of performance conditioned restricted stock units, vesting
fifty percent (50%) on July 31, 2022 (the “2022 Equity Award”) and fifty percent
(50%) on July 31, 2023 (the “2023 Equity Award”), subject to the achievement of
the following performance conditions.
The 2022 Equity Award shall vest fully if, for the trailing twelve months ending
June 30, 2022 Gaming Division Revenue is $2 billion or more (50% of 2022 Equity
Award) and Gaming Division AEBITDA is $1 billion or more (50% of 2022 Equity
Award). The 2023 Equity Award shall vest fully if, for the
3





--------------------------------------------------------------------------------



trailing twelve months ending June 30, 2023 Gaming Division Revenue is $2.2
billion or more (50% of 2023 Equity Award) and Gaming Division AEBITDA is $1.1
billion or more (50% of 2023 Equity Award). If these targets are not fully
achieved, the 2022 and 2023 Equity Awards shall vest pro rata proportionate to
the increase in Gaming Division Revenue and AEBITDA over the twelve months
ending June 30, 2019. In addition, any portion of the 2022 Equity Award that
does not fully vest as of July 31, 2022 will vest to the extent the targets for
that Award are met as of June 30, 2023.
The Award Agreement will provide that in the event Executive’s employment is
terminated in accordance with Section 4(e) prior to the vesting dates set forth
above, any unvested portion of the Sign-On Awards will vest pro rata based on
the time Executive is employed; provided however, that vesting of the 2022
Equity Award and 2023 Equity Award will still be subject to the performance
conditions.
The grant of the Sign-On Awards will be made on the Employment Start Date.
(h)Sign-On Bonus. The Company will pay Executive a sign-on bonus in the amount
of four hundred thousand dollars ($400,000), less withholdings and deductions,
(the “Sign-On Bonus”) within ten (10) days after the Employment Start Date.
4.Termination of Employment. Executive’s employment may be terminated at any
time prior to the end of the Term under the terms described in this Section 4,
and the Term shall automatically terminate upon any termination of Executive’s
employment. For purposes of clarification, except as provided in Section 5.6,
all stock options, restricted stock units and other equity-based awards will be
governed by the terms of the plans, grant agreements and programs under which
such options, restricted stock units or other awards were granted on any
termination of the Term and Executive’s employment with the Company.
(a)Termination by Executive for Other than Good Reason. Executive may terminate
Executive’s employment hereunder for any reason or no reason upon 60 days’ prior
written notice to the Company referring to this Section 4(a); provided, however,
that a termination by Executive for “Good Reason” (as defined below) shall not
constitute a termination by Executive for other than Good Reason pursuant to
this Section 4(a). In the event Executive terminates Executive’s employment for
other than Good Reason, Executive shall be entitled only to the following
compensation and benefits (the payments set forth in Sections 4(a)(i) –
4(a)(iii), collectively, the “Standard Termination Payments”):
(i)any accrued but unpaid base salary for services rendered by Executive to the
date of such termination, payable in accordance with the Company’s regular
payroll practices and subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive;
(ii)any vested non-forfeitable amounts owing or accrued at the date of such
termination under benefit plans, programs and arrangements set forth or referred
to in Section 3(e) in which Executive participated during the Term (which will
be paid under the terms and conditions of such plans, programs, and arrangements
(and agreements and documents thereunder)); and
(iii)reasonable business expenses and disbursements incurred by Executive prior
to such termination will be reimbursed in accordance with Section 3(d).
4





--------------------------------------------------------------------------------



(b)Termination By Reason of Death. If Executive dies during the Term, the last
beneficiary designated by Executive by written notice to the Company (or, in the
absence of such designation, Executive’s estate) shall be entitled only to the
Standard Termination Payments, including any benefits that may be payable under
any life insurance benefit of Executive for which the Company pays premiums, in
accordance with the terms of any such benefit and subject to the right of the
Company (or its applicable affiliate) to at any time amend or terminate any such
benefit.
(c)Termination By Reason of Total Disability. The Company may terminate
Executive’s employment in the event of Executive’s “Total Disability.” For
purposes of this Agreement, “Total Disability” shall mean Executive’s (1)
becoming eligible to receive benefits under any long-term disability insurance
program of the Company or (2) failure to perform the duties and responsibilities
contemplated under this Agreement for a period of more than 180 days during any
consecutive 12-month period due to physical or mental incapacity or impairment.
In the event that Executive’s employment is terminated by the Company by reason
of Total Disability, Executive shall not be entitled to receive any compensation
or benefits under this Agreement except for the Standard Termination Payments;
provided, however, that the Executive may separately be entitled to disability
payments pursuant to a disability plan sponsored or maintained by the Company or
any of its affiliates providing benefits to Executive.
(d)Termination by the Company for Cause. The Company may terminate the
employment of Executive at any time for “Cause.” For purposes of this Agreement,
“Cause” shall mean: (i) gross neglect by Executive of Executive’s duties
hereunder; (ii) Executive’s indictment for or conviction of a felony, or any
non-felony crime or offense involving the property of the Company or any of its
subsidiaries or affiliates or evidencing moral turpitude; (iii) willful
misconduct by Executive in connection with the performance of Executive’s duties
hereunder; (iv) intentional breach by Executive of any material provision of
this Agreement; (v) material violation by Executive of a material provision of
the Company’s Code of Business Conduct; (vi) Executive’s failure to qualify (or
failure to remain qualified) under any suitability or licensing requirements to
which Executive may be subject by reason of Executive’s position with the
Company; (vii) Executive’s failure to cooperate with or respond to any
regulatory requests for information in connection with such licensing
requirements; (viii) Executive’s failure to timely file required license
applications; (ix) the denial of any license application submitted by
Executive; or (x) any other willful or grossly negligent conduct of Executive
that would make the continued employment of Executive by the Company materially
prejudicial to the best interests of the Company. In the event Executive’s
employment is terminated for “Cause,” Executive shall not be entitled to receive
any compensation or benefits under this Agreement except for the Standard
Termination Payments.
(e)Termination by the Company without Cause or by Executive for Good Reason. The
Company may terminate Executive’s employment at any time without Cause, for any
reason or no reason, and Executive may terminate Executive’s employment for
“Good Reason.” For purposes of this Agreement “Good Reason” shall mean that,
without Executive’s prior written consent, any of the following shall have
occurred: (A) a material adverse change to Executive’s positions, titles,
offices, or duties following the Employment Start Date from those set forth in
Section 2, except, in such case, in connection with the termination of
Executive’s employment for Cause or due to Total Disability, death or expiration
of the Term; (B) a material decrease in base salary or material decrease in
Executive’s Incentive Compensation opportunity provided under this Agreement; or
(C) any other material failure by the Company to perform any material obligation
under, or material breach by the Company of any material provision of, this
Agreement; provided, however, that a termination by Executive for Good Reason
under any of clauses (A) through (C) of this Section 4(e) shall not be
considered effective unless Executive shall have provided the Company with
written notice of the specific reasons for such
5





--------------------------------------------------------------------------------



termination within thirty (30) days after Executive has knowledge of the event
or circumstance constituting Good Reason and the Company shall have failed to
cure the event or condition allegedly constituting Good Reason within thirty
(30) days after such notice has been given to the Company and Executive actually
terminates his employment within one (1) year following the initial occurrence
of the event giving rise to Good Reason. In the event that Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason (and not, for the avoidance of doubt, in the event of a termination
pursuant to Section 4(a), (b), (c) or (d) or due to or upon the expiration of
the Term), the Company shall pay or provide the following amounts to Executive:
(i)the Standard Termination Payments;
(ii)an amount equal to the sum of two (2) times the Executive’s annual base
salary then in effect payable in equal installments in accordance with the
Company’s normal payroll practices over a period of twenty-four (24) months
after such termination, and otherwise in accordance with Section 4(g);
(iii)no later than March 15 following the end of the year in which such
termination occurs, in lieu of any Incentive Compensation for the year in which
such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs; and
(iv)if Executive elects to continue medical coverage under the Company’s group
health plan in accordance with COBRA, the full monthly premiums for such
coverage on a monthly basis until the earlier of: (A) a period of eighteen (18)
months has elapsed; or (B) Executive is eligible for medical coverage under a
plan provided by a new employer.
(f)Expiration of Term of Agreement. In the event Executive’s employment is
terminated by the Company at the end of the Term, the Company shall pay or
provide the following amounts to Executive:
(i) the Standard Termination Payments;
(ii) an amount equal to two (2) times the Executive’s annual base salary then in
effect payable in equal installments in accordance with the Company’s normal
payroll practices over a period of twenty-four (24) months after such
termination, and otherwise in accordance with Section 4(g);
(iii) no later than March 15 following the end of the year in which such
termination occurs, in lieu of any Incentive Compensation for the year in which
such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs; and
6





--------------------------------------------------------------------------------



        (iv) if Executive elects to continue medical coverage under the
Company’s group health plan in accordance with COBRA, the full monthly premiums
for such coverage on a monthly basis until the earlier of: (A) a period of
eighteen (18) months has elapsed; or (B) Executive is eligible for medical
coverage under a plan provided by a new employer.
(g)Timing of Certain Payments under Section 4. For purposes of Section 409A,
references herein to the Executive’s “termination of employment” shall refer to
Executive’s separation of services with the Company within the meaning of Treas.
Reg. Section 1.409A-1(h). If at the time of Executive’s separation of service
with the Company other than as a result of Executive’s death, (i) Executive is a
“specified employee” (as defined in Section 409A(a)(2)(B)(i) of the Code), (ii)
one or more of the payments or benefits received or to be received by Executive
pursuant to this Agreement would constitute deferred compensation subject to
Section 409A, and (iii) the deferral of the commencement of any such payments or
benefits otherwise payable hereunder as a result of such separation of service
is necessary in order to prevent any accelerated or additional tax under Section
409A, such payments may be made as follows: (i) no payments for a six-month
period following the date of Executive’s separation of service with the Company;
(ii) an amount equal to the aggregate sum that would have been otherwise payable
during the initial six-month period paid in a lump sum on the first payroll date
following six (6) months following the date of Executive’s separation of service
with the Company (subject to such deductions or amounts to be withheld as
required by applicable law and regulations); and (iii) during the period
beginning six (6) months following Executive’s separation of service with the
Company through the remainder of the applicable period, payment of the remaining
amount due in equal installments in accordance with the Company’s standard
payroll practices (subject to such deductions or amounts to be withheld as
required by applicable law and regulations).
(h)Mitigation. In the event the Executive’s employment is terminated in
accordance with Section 4(e) or (f) and Executive is employed by or otherwise
engaged to provide services to another person or entity at any time prior to the
end of any period of payments to or on behalf of Executive contemplated by this
Section 4, Executive shall immediately advise the Company of such employment or
engagement and his compensation therefor and the Company’s obligation to make
payments pursuant to Section 4(e) or (f) shall be reduced by any base
compensation payable to Executive during the applicable period through such
other employment or engagement.
(i)Set-Off. To the fullest extent permitted by law and provided an acceleration
of income or the imposition of an additional tax under Section 409A would not
result, any amounts otherwise due to Executive hereunder (including any payments
pursuant to this Section 4) shall be subject to set-off with respect to any
amounts Executive otherwise owes the Company or any subsidiary or affiliate
thereof.
(j)No Other Benefits or Compensation.  Except as may be specifically provided
under this Agreement, under any other effective written agreement between
Executive and the Company, or under the terms of any plan or policy applicable
to Executive, Executive shall have no right to receive any other compensation
from the Company or any subsidiary or affiliate thereof, or to participate in
any other plan, arrangement or benefit provided by the Company or any subsidiary
or affiliate thereof, with respect to any future period after such termination
or resignation. Executive acknowledges and agrees that Executive is entitled to
no compensation or benefits from the Company or any of its subsidiaries or
affiliates of any kind or nature whatsoever in respect of periods prior to the
date of this Agreement.
7





--------------------------------------------------------------------------------



(k)Release of Employment Claims; Compliance with Section 5. Executive agrees, as
a condition to receipt of any termination payments provided for in this Section
4 (other than the Standard Termination Payments), that Executive will execute a
general release agreement, in a form reasonably satisfactory to the Company,
releasing any and all claims arising out of Executive’s employment and the
termination of such employment. The Company shall provide Executive with the
proposed form of general release agreement referred to in the immediately
preceding sentence no later than five (5) days following the date of
termination. Executive shall thereupon have at least 21 days to consider such
general release agreement and, if Executive executes such general release
agreement, shall have seven (7) days after execution of such general release
agreement to revoke such general release agreement. Absent such revocation, such
general release agreement shall become binding on Executive. If Executive does
not revoke such general release agreement, payments contingent on such general
release agreement shall be paid on the later of the 60th day after the date of
termination or the date such payments are otherwise scheduled to be paid
pursuant to this Agreement (including pursuant to Section 4(g) hereof). The
Company’s obligation to make any termination payments and benefits provided for
in this Section 4 (other than the Standard Termination Payments) shall
immediately cease if Executive willfully or materially breaches Section 5.1, 5.2
, 5.3, 5.4, or 5.8.
(l)Section 280G. If the aggregate of all amounts and benefits due to the
Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company or any of its affiliates, which, if received by the
Executive in full, would constitute “parachute payments,” as such term is
defined in and under Section 280G of the Code (collectively, “Change in Control
Benefits”), reduced by all Federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Code, is less
than the amount the Executive would receive, after all such applicable taxes, if
the Executive received aggregate Change in Control Benefits equal to an amount
which is $1.00 less than three (3) times the Executive's “base amount,” as
defined in and determined under Section 280G of the Code, then such Change in
Control Benefits shall be reduced or eliminated to the extent necessary so that
the Change in Control Benefits received by the Executive will not constitute
parachute payments. If a reduction in the Change in Control Benefits is
necessary, reduction shall occur in the following order unless the Executive
elects in writing a different order, subject to the Company's consent (which
shall not be unreasonably withheld or delayed): (i) severance payment based on
multiple of base salary and/or Target Bonus; (ii) other cash payments; (iii) any
pro-rated bonus paid as severance; (iv) acceleration of vesting of stock options
with an exercise price that exceeds the then fair market value of stock subject
to the option, provided such options are not permitted to be valued under
Treasury Regulations Section 1.280G-1 Q/A – 24(c); (v) any equity awards
accelerated or otherwise valued at full value, provided such equity awards are
not permitted to be valued under Treasury Regulations Section 1.280G-1 Q/A –
24(c); (vi) acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of stock subject to the option, provided such
options are permitted to be valued under Treasury Regulations Section 1.280G-1
Q/A – 24(c); (vii) acceleration of vesting of all other stock options and equity
awards; and (viii) within any category, reductions shall be from the last due
payment to the first.
It is possible that after the determinations and selections made pursuant to the
preceding paragraph that the Executive will receive Change in Control Benefits
that are, in the aggregate, either more or less than the amounts contemplated by
the preceding paragraph (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this paragraph. If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this paragraph.
5.Noncompetition; Non-solicitation; Nondisclosure; etc.
8





--------------------------------------------------------------------------------



5.1 Noncompetition; Non-solicitation.
(a)Executive acknowledges the highly competitive nature of the Company’s
business and that access to the Company’s confidential records and proprietary
information renders Executive special and unique within the Company’s
industries. In consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including Sections 3 and 4), Executive
agrees that during the Term (including any extensions thereof) and during the
Covered Time (as defined in Section 5.1(e)), Executive, alone or with others,
will not, directly or indirectly, engage (as owner, investor, partner,
stockholder, employer, employee, consultant, advisor, director or otherwise) in
any Competing Business. For purposes of this Section 5, “Competing Business”
shall mean any business or operations: (i) (A) involving the design,
development, manufacture, production, sale, lease, license, provision, operation
or management (as the case may be) of (1) instant lottery tickets or games or
any related marketing, warehouse, distribution, category management or other
services or programs; (2) lottery-related terminals or vending machines (whether
clerk-operated, self-service or otherwise), (3) gaming machines, terminals or
devices (including video or reel spinning slot machines, video poker machines,
video lottery terminals and fixed odds betting terminals), (4) lottery, video
gaming (including server-based gaming), sports betting or other wagering or
gaming systems, regardless of whether such systems are land-based,
internet-based or mobile (including control and monitoring systems, local or
wide-area progressive systems and redemption systems); (5) lottery-, real money
gaming- or social gaming-related proprietary or licensed content (including
themes, entertainment and brands), platforms, websites and loyalty and customer
relationship management programs regardless of whether any of the foregoing are
land-based, internet-based or mobile-based; (6) social casino games or websites
or mobile phone or tablet applications (or similar known, or hereafter existing,
technologies) featuring social casino games or any related marketing,
distribution, or other services or programs; (7) interactive casino gaming
products or services, including interactive casino-game themed games and
platforms for websites or mobile phone or tablet applications (or similar known,
or hereafter existing, technologies); (8) gaming utility products (including
shufflers, card-reading shoes, deck checkers and roulette chip sorters), table
games (including live, simulated, online, social gaming, interactive and
electronic) and related products and services; (9) slot accounting, casino
management, casino marketing, player tracking, lottery, video lottery, bingo or
similar gaming- or casino-related systems and related peripheral hardware,
software and services; (10) prepaid cellular or other phone cards; or (11)
ancillary products (including equipment, hardware, software, marketing
materials, chairs and signage) or services (including field service, maintenance
and support) related to any of the foregoing under sub-clauses (1) through (10)
above; or (B) in which the Company is then or was within the previous 12 months
engaged, or in which the Company, to Executive’s knowledge, contemplates to
engage in during the Term or the Covered Time; (ii) in which Executive was
engaged or involved (whether in an executive or supervisory capacity or
otherwise) on behalf of the Company or with respect to which Executive has
obtained proprietary or confidential information; and (iii) which were conducted
anywhere in the United States or in any other geographic area in which such
business was conducted or contemplated to be conducted by the Company.
Notwithstanding anything to the contrary in the foregoing, the holding of up to
one percent (1%) of the outstanding equity in a publicly traded entity for
passive investment purposes shall not, in and of itself, be construed as
engaging in a Competing Business.
(b)In further consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including Sections 3 and 4), Executive
agrees that, during the Term (including any extensions thereof) and during the
Covered Time, Executive shall not, directly or indirectly: (i) solicit or
attempt to induce any of the employees, agents, consultants or representatives
of the Company to terminate his, her, or its relationship with the Company; (ii)
solicit or attempt to induce any of the employees, agents, consultants or
representatives of the Company to become employees,
9





--------------------------------------------------------------------------------



agents, consultants or representatives of any other person or entity; or (iii)
solicit or attempt to induce any customer, vendor or distributor of the Company
to curtail or cancel any business with the Company; or (iv) hire any person who,
to Executive’s actual knowledge, is, or was within 180 days prior to such
hiring, an employee of the Company. Sections (i) and (ii) are limited to
employees, agents, consultants and representatives with whom Executive had
material contact for the purpose of performing Executive’s job duties or about
whom Executive obtained confidential information during Executive’s employment.
Section (iii) is limited to customers, vendors and distributors with whom
Executive had material contact for the purpose of performing his job duties, or
about whom Executive obtained confidential information during his employment.
(c)During the Term (including any extensions thereof) and during the Covered
Time, Executive agrees that upon the earlier of Executive’s (i) receiving an
offer of employment with any Competitor (as defined below) concerning the
possible employment of Executive by the Competitor, (ii) responding to (other
than for the purpose of declining) an offer of employment from a Competitor, or
(iii) becoming employed by a Competitor, (A) Executive will provide copies of
Section 5 of this Agreement to the Competitor, and (B) in the case of any
circumstance described in (iii) above occurring during the Covered Time, and in
the case of any circumstance described in (i) or (ii) above occurring during the
Term or during the Covered Time, Executive will promptly provide notice to the
Company of such circumstances. Executive further agrees that the Company may
provide notice to a Competitor of Executive’s obligations under this Agreement.
For purposes of this Agreement, “Competitor” shall mean any person or entity
(other than the Company, its subsidiaries or affiliates) that engages, directly
or indirectly, in the United States or any other geographic area in any
Competing Business.
(d)Executive understands that the restrictions in this Section 5.1 may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agrees and acknowledges that the consideration
provided under this Agreement (including Sections 3 and 4) is sufficient to
justify such restrictions. In consideration thereof and in light of Executive’s
education, skills and abilities, Executive agrees that Executive will not assert
in any forum that such restrictions prevent Executive from earning a living or
otherwise should be held void or unenforceable.
(e)For purposes of this Section 5.1, “Covered Time” shall mean the period
beginning on the date of termination of Executive’s employment and ending
twenty-four (24) months thereafter.
(f)In the event that a court of competent jurisdiction or arbitrator(s), as the
case may be, determine that the provisions of this Section 5.1 are unenforceable
for any reason, the parties acknowledge and agree that the court or
arbitrator(s) is expressly empowered to reform any provision of this Section so
as to make them enforceable as described in Section 10 below.
(a)Proprietary Information; Inventions.
i.Executive acknowledges that, during the course of Executive’s employment with
the Company, Executive necessarily will have (and during any employment by, or
affiliation with, the Company prior to the Term has had) access to and make use
of proprietary information and confidential records of the Company. Executive
covenants that Executive shall not during the Term or at any time thereafter,
directly or indirectly, use for Executive’s own purpose or for the benefit of
any person or entity other than the Company, nor otherwise disclose to any
person or entity, any such proprietary information, unless and to the extent
such disclosure has been authorized in writing by the Company or is otherwise
10





--------------------------------------------------------------------------------



required by law. The term “proprietary information” means: (i) the software
products, programs, applications, and processes utilized by the Company; (ii)
the name and/or address of any customer or vendor of the Company or any
information concerning the transactions or relations of any customer or vendor
of the Company with the Company; (iii) any information concerning any product,
technology, or procedure employed by the Company but not generally known to its
customers or vendors or competitors, or under development by or being tested by
the Company but not at the time offered generally to customers or vendors; (iv)
any information relating to the Company’s computer software, computer systems,
pricing or marketing methods, sales margins, cost of goods, cost of material,
capital structure, operating results, borrowing arrangements or business plans;
(v) any information identified as confidential or proprietary in any line of
business engaged in by the Company; (vi) any information that, to Executive’s
actual knowledge, the Company ordinarily maintains as confidential or
proprietary; (vii) any business plans, budgets, advertising or marketing plans;
(viii) any information contained in any of the Company’s written or oral
policies and procedures or manuals; (ix) any information belonging to customers,
vendors or any other person or entity which the Company, to Executive’s actual
knowledge, has agreed to hold in confidence; and (x) all written, graphic,
electronic data and other material containing any of the foregoing. Executive
acknowledges that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information generally known or available to the public, information
that becomes available to Executive on an unrestricted, non-confidential basis
from a source other than the Company or any of its directors, officers,
employees, agents or other representatives (without breach of any obligation of
confidentiality of which Executive has knowledge, after reasonable inquiry, at
the time of the relevant disclosure by Executive), or general lottery,
land-based gaming, interactive gaming or social gaming industry information to
the extent not particularly related or proprietary to the Company that was
already known to Executive at the time Executive commences his employment by the
Company that is not subject to nondisclosure by virtue of Executive’s prior
employment or otherwise. Notwithstanding the foregoing and Section 5.3,
Executive may disclose or use proprietary information or confidential records
solely to the extent (A) such disclosure or use may be required or appropriate
in the performance of his duties as a director or employee of the Company, (B)
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him to divulge, disclose or make accessible such information (provided
that in such case Executive shall first give the Company prompt written notice
of any such legal requirement, disclose no more information than is so required
and cooperate fully with all efforts by the Company to obtain a protective order
or similar confidentiality treatment for such information), (C) such information
or records becomes generally known to the public without his violation of this
Agreement, or (D) disclosed to Executive’s spouse, attorney and/or his personal
tax and financial advisors to the extent reasonably necessary to advance
Executive’s tax, financial and other personal planning (each an “Exempt
Person”); provided, however, that any disclosure or use of any proprietary
information or confidential records by an Exempt Person shall be deemed to be a
breach of this Section 5.2 or Section 5.3 by Executive.
i.Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by Executive during the Term (and during any employment by, or affiliation
with, the Company prior to the Term) shall belong to the Company, provided that
such Inventions grew out of Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials. Executive shall further: (i) promptly
disclose such Inventions to the Company; (ii) assign to the Company, without
additional compensation, all patent and other rights to such
11





--------------------------------------------------------------------------------



Inventions for the United States and foreign countries; (iii) sign all papers
necessary to carry out the foregoing; and (iv) give testimony in support of
Executive’s inventorship. If any Invention is described in a patent application
or is disclosed to third parties, directly or indirectly, by Executive within
two (2) years after the termination of Executive’s employment with the Company,
it is to be presumed that the Invention was conceived or made during the Term.
Executive agrees that Executive will not assert any rights to any Invention as
having been made or acquired by Executive prior to the date of this Agreement,
except for Inventions, if any, disclosed in Exhibit A to this Agreement.
(b)Confidentiality and Surrender of Records.  Executive shall not, during the
Term or at any time thereafter (irrespective of the circumstances under which
Executive’s employment by the Company terminates), except to the extent required
by law, directly or indirectly publish, make known or in any fashion disclose
any confidential records to, or permit any inspection or copying of confidential
records by, any person or entity other than in the course of such person’s or
entity’s employment or retention by the Company, nor shall Executive retain, and
will deliver promptly to the Company, any of the same following termination of
Executive’s employment hereunder for any reason or upon request by the Company.
For purposes hereof, “confidential records” means those portions of
correspondence, memoranda, files, manuals, books, lists, financial, operating or
marketing records, magnetic tape, or electronic or other media or equipment of
any kind in Executive’s possession or under Executive’s control or accessible to
Executive which contain any proprietary information. All confidential records
shall be and remain the sole property of the Company during the Term and
thereafter.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
(i) prohibit Executive from making reports of possible violations of federal law
or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the Company of any reporting
described in clause (i). Executive understands that activities protected by
Sections 5.2 and 5.3 may include disclosure of trade secret or confidential
information within the limitations permitted by the Defend Trade Secrets Act
(“DTSA”). And, in this regard, Executive acknowledges notification that under
the DTSA no individual will be held criminally or civilly liable under Federal
or State trade secret law for disclosure of a trade secret (as defined in the
Economic Espionage Act) that is: (A) made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney, and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (B) made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public. And, an individual who pursues a lawsuit for retaliation by an employer
for reporting a suspected violation of the law may disclose the trade secret to
the attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.


(c)Non-disparagement. Executive shall not, during the Term and thereafter,
disparage in any material respect the Company, any affiliate of the Company, any
of their respective businesses, any of their respective officers, directors or
employees, or the reputation of any of the foregoing persons or entities.
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive from making truthful statements that are required by applicable law,
regulation or legal process.
12





--------------------------------------------------------------------------------



(d)No Other Obligations. Executive represents that Executive is not precluded or
limited in Executive’s ability to undertake or perform the duties described
herein by any contract, agreement or restrictive covenant as of the Employment
Start Date.
(e)Forfeiture of Outstanding Equity Awards; “Clawback” Policies. The other
provisions of this Agreement notwithstanding, if Executive willfully and
materially fails to comply with Section 5.1, 5.2, 5.3, 5.4, or 5.8, all options
to purchase common stock, restricted stock units and other equity-based awards
granted by the Company or any of its affiliates (whether prior to,
contemporaneous with, or subsequent to the date hereof) and held by Executive or
a transferee of Executive shall be immediately forfeited and cancelled.
Executive acknowledges and agrees that, notwithstanding anything contained in
this Agreement or any other agreement, plan or program, any incentive-based
compensation or benefits contemplated under this Agreement (including Incentive
Compensation and equity-based awards) shall be subject to recovery by the
Company under any compensation recovery or “clawback” policy, generally
applicable to executives of the Company, that the Company may adopt from time to
time, including any policy which the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the Securities and Exchange Commission thereunder
or the requirements of any national securities exchange on which the Company’s
common stock may be listed.
(f)Enforcement. Executive acknowledges and agrees that, by virtue of Executive’s
position, services and access to and use of confidential records and proprietary
information, any violation by Executive of any of the undertakings contained in
this Section 5 would cause the Company immediate, substantial and irreparable
injury for which it has no adequate remedy at law. Accordingly, Executive agrees
and consents to the entry of an injunction or other equitable relief by a court
of competent jurisdiction restraining any violation or threatened violation of
any undertaking contained in this Section 5. Executive waives posting of any
bond otherwise necessary to secure such injunction or other equitable relief.
Rights and remedies provided for in this Section 5 are cumulative and shall be
in addition to rights and remedies otherwise available to the parties hereunder
or under any other agreement or applicable law.
(g)Cooperation with Regard to Litigation. Executive agrees to cooperate
reasonably with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by being available to
testify on behalf of the Company in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative. In addition, except to the
extent that Executive has or intends to assert in good faith an interest or
position adverse to or inconsistent with the interest or position of the
Company, Executive agrees to cooperate reasonably with the Company, during the
Term and thereafter (including following Executive’s termination of employment
for any reason), to assist the Company in any such action, suit, or proceeding
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, in
each case, as reasonably requested by the Company. The Company agrees to pay (or
reimburse, if already paid by Executive) all reasonable travel and communication
expenses actually incurred in connection with Executive’s cooperation and
assistance.
(h)Survival. The provisions of this Section 5 shall survive the termination of
the Term and any termination or expiration of this Agreement.
(i)Company. For purposes of this Section 5, references to the “Company” shall
include the Company and each subsidiary and/or affiliate of the Company (and
each of their respective joint ventures and equity method investees).
13





--------------------------------------------------------------------------------



6.Code of Conduct. Executive acknowledges that Executive has read the Company’s
Code of Business Conduct and agrees to abide by such Code of Business Conduct,
as amended or supplemented from time to time, and other policies applicable to
employees and executives of the Company.
7.Indemnification.  The Company shall indemnify Executive to the full extent
permitted under the Company’s Certificate of Incorporation or By-Laws and
pursuant to any other agreements or policies in effect from time to time in
connection with any action, suit or proceeding to which Executive may be made a
party by reason of Executive being an officer, director or employee of the
Company or of any subsidiary or affiliate of the Company.
8.Assignability; Binding Effect.  Neither this Agreement nor the rights or
obligations hereunder of the parties shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution and as
specified below. The Company may assign this Agreement and the Company’s rights
and obligations hereunder to any affiliate of the Company, provided that upon
any such assignment the Company shall remain liable for the obligations to
Executive hereunder. This Agreement shall be binding upon and inure to the
benefit of Executive, Executive’s heirs, executors, administrators, and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.
9.Complete Understanding; Amendment; Waiver. This Agreement constitutes the
complete understanding between the parties with respect to the employment of
Executive and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof,
including superseding any entitlements to benefits or payments pursuant to any
severance plan, policy, practice or arrangement maintained by the Company or any
affiliate thereof as of the date this Agreement is executed by both parties, and
no statement, representation, warranty or covenant has been made by either party
with respect thereto except as expressly set forth herein. Except as
contemplated by Sections 3(f), 5.1(f) and 10, this Agreement shall not be
modified, amended or terminated except by a written instrument signed by each of
the parties. Any waiver of any term or provision hereof, or of the application
of any such term or provision to any circumstances, shall be in writing signed
by the party charged with giving such waiver. Waiver by either party of any
breach hereunder by the other party shall not operate as a waiver of any other
breach, whether similar to or different from the breach waived. No delay by
either party in the exercise of any rights or remedies shall operate as a waiver
thereof, and no single or partial exercise by either party of any such right or
remedy shall preclude other or further exercise thereof.
10.Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstances shall be determined by any court
of competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law. If any provision of this
Agreement, or any part thereof, is held to be invalid or unenforceable because
of the scope or duration of or the area covered by such provision, the parties
agree that the court making such determination shall reduce the scope, duration
and/or area of such provision (and shall substitute appropriate provisions for
any such invalid or unenforceable provisions) in order to make such provision
enforceable to the fullest extent permitted by law and/or shall delete specific
words and phrases, and such
14





--------------------------------------------------------------------------------



modified provision shall then be enforceable and shall be enforced. The parties
recognize that if, in any judicial proceeding, a court shall refuse to enforce
any of the separate covenants contained in this Agreement, then that invalid or
unenforceable covenant contained in this Agreement shall be deemed eliminated
from these provisions to the extent necessary to permit the remaining separate
covenants to be enforced. In the event that any court determines that the time
period or the area, or both, are unreasonable and that any of the covenants is
to that extent invalid or unenforceable, the parties agree that such covenants
will remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable.
11.Survivability. The provisions of this Agreement which by their terms call for
performance subsequent to termination of Executive’s employment hereunder, or of
this Agreement, shall so survive such termination, whether or not such
provisions expressly state that they shall so survive.
12.Governing Law; Arbitration.
ii.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to agreements made
and to be wholly performed within that State, without regard to its conflict of
laws provisions.
iii.Arbitration. 
a.Executive and the Company agree that, except for claims for workers’
compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including disputes
arising under or in connection with this Agreement, Executive’s employment,
and/or termination of employment, with the Company; provided, however, that the
Company shall be entitled to commence an action in any court of competent
jurisdiction for injunctive relief in connection with any alleged actual or
threatened violation of any provision of Section 5. For purposes of entering
judgment on an arbitrators award or seeking injunctive relief with regard to
Section 5, the Company and Executive hereby consent to the exclusive personal
jurisdiction in the state and federal courts located in Las Vegas, Nevada;
provided that damages for any alleged violation of Section 5, as well as any
claim, counterclaim or cross-claim brought by Executive or any third-party in
response to, or in connection with any court action commenced by the Company
seeking said injunctive relief shall remain exclusively subject to final and
binding arbitration as provided for herein. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which
either may now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum. Thus, except for the claims carved out above, this Agreement
includes all common-law and statutory claims (whether arising under federal
state or local law), including any claim for breach of contract, fraud, fraud in
the inducement, unpaid wages, wrongful termination, and gender, age, national
origin, sexual orientation, marital status, disability, or any other  protected
status.
b.Any arbitration under this Agreement shall be filed exclusively with, and
administered by, the American Arbitration Association in Las Vegas, Nevada
before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided
15





--------------------------------------------------------------------------------



by law. The Company shall pay all costs uniquely attributable to arbitration,
including the administrative fees and costs of the arbitrators.  Each party
shall pay that party’s own costs and attorney fees, if any, unless the
arbitrators rule otherwise. Executive understands that Executive is giving up no
substantive rights, and this Agreement simply governs forum. The arbitrators
shall apply the same standards a court would apply to award any damages,
attorney fees or costs. Executive shall not be required to pay any fee or cost
that Executive would not otherwise be required to pay in a court action, unless
so ordered by the arbitrators.
EXECUTIVE INITIALS: MW    COMPANY INITIALS: JS
iv.WAIVER OF JURY TRIAL. BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY
ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND
KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS
OF THIS ARBITRATION PROVISION.
13. Titles and Captions.  All paragraph titles or captions in this Agreement are
for convenience only and in no way define, limit, extend or describe the scope
or intent of any provision hereof.
14.Joint Drafting. In recognition of the fact that the parties had an equal
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable.  If any language in this Agreement is
found or claimed to be ambiguous, each party shall have the same opportunity to
present evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against any
party hereto.
15.Notices. All notices and other communications to be given or to otherwise be
made to any party to this Agreement shall be deemed to be sufficient if
contained in a written instrument delivered in person or duly sent by certified
mail or by a recognized national courier service, postage or charges prepaid,
(a) to Scientific Games Corporation, Attn: Legal Department, 6601 Bermuda Rd.,
Las Vegas, NV 89119, (b) to Executive, at the last address shown in the
Company’s records, or (c) to such other replacement address as may be designated
in writing by the addressee to the addressor.
16.Licensing Requirements. The Company is subject to the laws, rules and
regulations of various governmental bodies that regulate gaming companies.
Executive may be required to submit to background, suitability and licensing
investigations conducted by multiple gaming regulators. Executive agrees to
fully cooperate with both the Company and gaming regulators by furnishing all
requested information, including personal information regarding Executive and
Executive’s family members, and documentation during the regulatory process.
Executive agrees to fully cooperate with and conform to all regulatory requests
for information in the required timeframe. Compliance with this requirement is a
material provision of this Agreement.
17.Interpretation. When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words
16





--------------------------------------------------------------------------------



“without limitation,” unless the context otherwise indicates. When a reference
in this Agreement is made to a “party” or “parties,” such reference shall be to
a party or parties to this Agreement unless otherwise indicated or the context
requires otherwise. Unless the context requires otherwise, the terms “hereof,”
“herein,” “hereby,” “hereto”, “hereunder” and derivative or similar words in
this Agreement refer to this entire Agreement. Unless the context requires
otherwise, words in this Agreement using the singular or plural number also
include the plural or singular number, respectively, and the use of any gender
herein shall be deemed to include the other genders. References in this
Agreement to “dollars” or “$” are to U.S. dollars. When a reference is made in
this Agreement to a law, statute or legislation, such reference shall be to such
law, statute or legislation as it may be amended, modified, extended or
re-enacted from time to time (including any successor law, statute or
legislation) and shall include any regulations promulgated thereunder from time
to time. The headings used herein are for reference only and shall not affect
the construction of this Agreement.
[remainder of page intentionally left blank]


17





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date above written.
SCIENTIFIC GAMES CORPORATION
By: /s/ James Sottile


Executive


/s/ Matthew Wilson
Matthew Wilson


18





--------------------------------------------------------------------------------



Exhibit A
Inventions
None
19



